There seems no question of law demanding solution by us on this appeal. This case was tried by the circuit court without a jury on evidence rendered, in controlling part, orally in the presence of the presiding judge on the trial, based upon a claim as to which there was dispute. Testimony for the appellee tended to support her claim.
"Although on appeals under those circumstances, it is provided by sections 8599, 9498, and 9502 [of the Code of 1923] that there shall be no presumption in favor of the judgment of the circuit court, this court has repeatedly held that it will review the conclusions of fact reached by *Page 142 
the judge trying the case, when the evidence is given orally before him, only on the same basis that the verdict of a jury will be reviewed, when a motion is made to set aside the verdict as being contrary to the weight of the evidence." Thornhill v. Gulf Coast Produce Exchange, 219 Ala. 251,121 So. 912, and cases cited in the opinion in same.
With the above-quoted rule to guide us (Code 1923, § 7318), it is apparent, here, that the judgment appealed from should be, and it is, affirmed.
Affirmed.